DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to IDS filed on 07/14/2021.

	Allowable Subject Matter
Claims 1-2, 4, and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The newly cited reference US 20080289754 (or JP 2008293798 cited in JP OA) teaches alignment marks 13a, 13b (Fig. 5A). This is similar to Fig. 3 of US 20100080915. Along with previous discussed prior arts US 20030012981 is cited for alignment mark 30a at corner regions of mask sheet 30 (Fig. 4). US 20160043319 for circular alignment marks 122 at corner regions of patterns 120 (Fig. 1B). US 20100080915 is cited for alignment mark 106 on not easily deformed member for detection accuracy (Fig. 1, [0027]). US 20110048323 is cited precise position of alignment mark is not possible due to bending ([0071]). US 20110115057 is cited for stress relief regions 214 inner of the corner alignment marks 304, 306 (Fig. 1). US 20050115503 is cited for a stress relaxation regions 60 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716